Per Curiam.—
We are asked for judgment in this case, against George Wolf, the garnishee, on his answers. The salary of an inspector of customs, which has not accrued at the time of the attachment of execution laid, is clearly not attachable, because it is not, under the act of 16th June 1836, relating to executions, (Stroud’s Purd. 415, 6th edition,) in any aspect, a debt due or belonging to the defendant. But the answers disclose that there had accrued and was due to the defendant, one hundred and thirty-two dollars, which would have been rightly attachable, if it were not for other reasons. In the first place we need not decide whether a claim, however just, against the government of the United States is attachable. It has been suggested that although it may be a debt in the ordinary sense of the term, yet as the government cannot be sued without an act of Congress authorizing it, and as the claim, therefore is irrecoverable by suit, it is not such a debt as is within the purview of our execution act. Without deciding *333this question, there is, however, an insuperable objection to the granting of the plaintiff’s motion. By the 35th section of the act of 1836, when a debt due to the defendant is attached, the debtor must be made the garnishee. Now here Mr. Wolf is not individually the debtor. As a collector, under the laws, he is merely an agent of the government, which is the real debtor and not a party before us as garnishee. If we rendered judgment against the collector, execution would go against him individually, for a debt not due by himself to the defendant, a state of things at entire variance with the letter and spirit of our act relating to executions.
Rule discharged.